Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 7/7/21. Claims 4 and 15 are cancelled. Claims 7-9 and 18-20 remain withdrawn. Claims 21-23 are new. Claims 1-3, 5-14 and 16-20 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5 recites the limitation "the container" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if the tip of the hollow tubular sleeve is the same as the distal end or if it is just a part of the distal end.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baroud US 8,070,728 in view of Islam et al. US 4,543,966.
Regarding claims 1, Baroud discloses a device comprising: a needle assembly comprising: 
 	a hollow tubular sleeve having a proximal end and a distal end and a hollow opening therethrough forming a sleeve conduit and one or more side openings fluidly connected to the sleeve conduit, and ([FIG4] hollow tube 40 with side openings 62),5 

 	a liquid pressure generator in fluid communication with the first conduit  of the stylet and configured to apply pressure to liquid in the first conduit, such that the liquid is forcible through the first conduit and out the one or more end-openings of the stylet ([C5 L64-67]),10 
 	wherein the device is configured to aspirate bone marrow through the one or more side opening of the hollow tubular sleeve ([FIG3] opening 34), when the device is inserted in bone marrow so that the one or more side openings are exposed to the bone marrow and a suction generator applies suction to the sleeve conduit, at least a portion of the bone marrow is withdrawn into the device through the one or more side openings ([C5 L52-57]).
 	Baroud does not specifically disclose the stylet is configured such that the sharp tip and the one or more end-openings are extendable through the distal end of the hollow tubular sleeve. Islam teaches a removable tip 52 that extends through the hollow tube ([FIG2,4,7][C3 L65-C4 L45]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Baroud in view of Islam as it is no more than the simple substitution of one known element for another to obtain the predictable results of aspirating bone marrow and Baroud specifically discloses that the lumen system of its device is customizable for various needs ([C6 L4-31]) and Islam provides a known configuration for a particular purpose of aspirating bone marrow.
Regarding claim 3, Baroud does not specifically disclose the stylet is removable and wherein the sleeve conduit is configured to obtain a bone core sample when the stylet is removed. Islam teaches a removable tip 52 that when removed allows the conduit 30 to sample 
Regarding claim 6, Baroud does not specifically disclose that the stylet comprises a distal end portion that is engaged to a tip of the hollow tubular sleeve. Islam teaches a removable tip 52 that is engaged to the tip via 42 ([FIG2,4,7][C3 L65-C4 L45]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Baroud with the tip of Islam as it is no more than the simple substitution of one known element for another to obtain the predictable results of aspirating bone marrow and Baroud specifically discloses that the lumen system of its device is customizable for various needs ([C6 L4-31]) and Islam provides a known configuration for a particular purpose of aspirating bone marrow.

Claims 2 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baroud US 8,070,728 in view of Islam et al. US 4,543,966 further in view of Miller US 2003/0225344.
Regarding claims 2, Baroud does not specifically disclose the first conduit and the sleeve conduit are not in fluid communication. Miller teaches a similar bone marrow access device that has a conduit in the needle and a conduit in the outer sleeve that are not in fluid communication ([FIG1A][¶40] port 13 of the needle conduit is separate from the sleeve conduit of 14 even though they can be lined up). Therefore it would have been obvious to one of ordinary skill in 
Regarding claims 21, Baroud discloses a device comprising: a needle assembly comprising: 
 	a hollow tubular sleeve having a proximal end and a distal end and a hollow opening therethrough forming a sleeve conduit and one or more side openings fluidly connected to the sleeve conduit, and ([FIG4] hollow tube 40 with side openings 62),5 
 	a stylet positionable within the hollow opening of the hollow tubular sleeve, the stylet having a first conduit therethrough, one or more end-openings, and a sharp tip ([C3 L57-63][FIG3] tip 66), and 
 	a liquid pressure generator in fluid communication with the first conduit  of the stylet and configured to apply pressure to liquid in the first conduit, such that the liquid is forcible through the first conduit and out the one or more end-openings of the stylet ([C5 L64-67]),10 
 	wherein the device is configured to aspirate bone marrow through the one or more side opening of the hollow tubular sleeve ([FIG3] opening 34), when the device is inserted in bone marrow so that the one or more side openings are exposed to the bone marrow and a suction generator applies suction to the sleeve conduit, at least a portion of the bone marrow is withdrawn into the device through the one or more side openings ([C5 L52-57]).
 	Baroud does not specifically disclose the stylet is configured such that the sharp tip and the one or more end-openings are extendable through the distal end of the hollow tubular sleeve. 
Baroud does not specifically disclose the first conduit and the sleeve conduit are not in fluid communication. Miller teaches a similar bone marrow access device that has a conduit in the needle and a conduit in the outer sleeve that are not in fluid communication ([FIG1A][¶40] port 13 of the needle conduit is separate from the sleeve conduit of 14 even though they can be lined up). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Baroud with the teachings of Miller as it is no more than the simple substitution of one known element for another to obtain the predictable results of aspirating bone marrow and Baroud specifically discloses that the lumen system of its device is customizable for various needs ([C6 L4-31]) and Miller provides a known configuration for a particular purpose of aspirating bone marrow.
Regarding claim 22, Baroud discloses a device comprising a liquid pressure generator connected to the proximal opening of the stylet conduit and configured to drive a liquid through the stylet conduit ([C4 L38-49][C5 L64-67]).
Regarding claim 23, Baroud discloses a device comprising a suction generator connected to the proximal opening of the sleeve conduit and configured to draw a biological material through the at least one side opening of the sleeve and through the sleeve conduit ([C4 L38-49] [C5 L52-57]).

s 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baroud US 8,070,728 in view of Islam et al. US 4,543,966 further in view of Popa-Simil et al. US 2014/0228661.
Regarding claim 5, Baroud does not disclose the container, liquid pressure generator and suction generator are one or more syringes.  Popa teaches a similar biopsy device that uses a syringe to aspirate the marrow ([¶3]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the syringe of Popa with the device of Baroud as Baroud has some device to deliver pressurized fluid and aspirated the marrow and Popa provides such a device. The combination is no more than the predictable use of prior art elements via known methods for their established purpose.



Claims 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baroud US 8,070,728 in view of Popa-Simil et al. US 2014/0228661.
Regarding claim 10, Baroud discloses a method comprising a needle assembly drilling into the bone as the needle assembly drills into the bone at the site of drilling ([C1 L44-65]) but does not disclose administering a liquid anesthetic to a site of drilling in a bone through an opening in a tip of the needle assembly. Popa teaches a similar biopsy device that delivers anesthesia ([¶115]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the syringe of Popa with the device of Baroud to provide pain relief for the biopsy ([¶115]).
Regarding claim 11, Baroud discloses the method comprises aspirating bone marrow from the bone through the needle assembly without removing the needle assembly30 from the site of drilling ([C2 L54-68]).

 	a hollow tubular sleeve having a hollow opening therethrough forming a sleeve conduit and one or more side openings fluidly connected to the sleeve conduit, and ([FIG4] hollow tube 40 with side openings 62),
 	a stylet mounted in the hollow opening of the hollow tubular sleeve, the stylet having a first conduit therethrough, one or more end-openings, and a sharp tip ([C3 L57-63][FIG3] tip 66), and
 	one or more side openings ([FIG3] opening 34), 
 	a liquid pressure generator in fluid communication with the first conduit and configured to apply pressure to liquid in the first conduit ([C5 L64-67]),10 
 	wherein when a container containing a liquid anesthetic agent is in fluid communication with the first conduit and the liquid pressure generator applies pressure to the liquid anesthetic agent, the liquid anesthetic agent is forced through the first conduit and out through one or more end-openings of the stylet ([C5 L52-57] the device injects bone cement but is capable of use with a liquid anesthetic agent. The claim does not require that the liquid anesthetic is part of the device just that the device is structured to force a liquid through the first conduit and out through one or more end-open), and15 
 	wherein when the device is inserted in bone marrow so that side openings are exposed to the bone marrow and a suction generator applies suction to a second conduit extending at least partway through the needle assembly, at least a portion of the bone marrow is withdrawn into the device through the side openings ([C5 L52-57]).  20  
.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baroud US 8,070,728 in view of Popa-Simil et al. US 2014/0228661 further in view of Miller US 2003/0225344.
Regarding claim 13, Baroud does not specifically disclose the first conduit and the sleeve conduit are not in fluid communication. Miller teaches a similar bone marrow access device that has a conduit in the needle and a conduit in the outer sleeve that are not in fluid communication ([FIG1A][¶40] port 13 of the needle conduit is separate from the sleeve conduit of 14 even though they can be lined up). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Baroud with the teachings of Miller as it is no more than the simple substitution of one known element for another to obtain the predictable results of aspirating bone marrow and Baroud specifically discloses that the lumen system of its device is customizable for various needs ([C6 L4-31]) and Miller provides a known configuration for a particular purpose of aspirating bone marrow.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baroud US 8,070,728 in view of Popa-Simil et al. US 2014/0228661 and Islam et al. US 4,543,966.
 	Regarding claim 14, Baroud does not specifically disclose the stylet is removable and wherein the sleeve conduit is configured to obtain a bone core sample when the stylet is removed. Islam teaches a removable tip 52 that when removed allows the conduit 30 to sample the marrow ([FIG2,4,7][C3 L65-C4 L45]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Baroud in view of Islam as it is no more than the simple substitution of one known element for another to obtain the predictable results of aspirating bone marrow and Baroud specifically discloses that the lumen system of its device is customizable for various needs ([C6 L4-31]) and Islam provides a known configuration for a particular purpose of aspirating bone marrow.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baroud US 8,070,728 in view of Popa-Simil et al. US 2014/0228661 and Stauber US 2013/0046200.
Regarding claim 17, Baroud does not specifically disclose the liquid anesthetic agent is lidocaine. Popa teaches a similar biopsy device that delivers anesthesia ([¶115]) but does not specifically disclose lidocaine. Stauber teaches a biopsy device that injects lidocaine ([¶45]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the lidocaine of Stauber with the device of Baroud as modified by Popa to provide pain relief for the biopsy ([¶115] Popa).

Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive. 
Regarding the interview held on 5/11/21, no agreement was reached on whether amendments would overcome the art of record as no specific claim language was provided. 
Regarding Applicant’s arguments that Baroud does not disclose a stylet positionable within the hollow tubular sleeve and configured such that the sharp tip is extendable through the distal end of the hollow tubular sleeve, Examiner agrees. However, Islam teaches a removable tip 52 that is extendable through the distal end of the hollow tubular sleeve ([FIG2,4,7][C3 L65-C4 L45]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Baroud in view of Islam as it is no more than the simple substitution of one known element for another to obtain the predictable results of aspirating bone marrow and Baroud specifically discloses that the lumen system of its device is customizable for various needs ([C6 L4-31]) and Baroud discloses aspirating bone marrow ([C4 L20-53]) like Islam.
Regarding Applicant’s arguments that Baroud and Miller are not combinable without impermissible hindsight, Examiner respectfully disagrees. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Baroud with the teachings of Miller as it is no more than the simple substitution of one known element for another to obtain the predictable results of aspirating bone marrow and Baroud specifically discloses that the lumen system of its device is customizable for various needs ([C6 L4-31]) and Miller provides a known configuration for a particular purpose of aspirating bone marrow.

Regarding Applicant’s argument that Baroud and Stauber would not be combined as they are not analogous art, Examiner respectfully disagrees. Baroud and Stauber both disclose bone marrow penetrating devices. Similarly, Baroud discloses aspirating bone marrow ([C4 L20-53]) like Stauber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791